FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month of October 2012 No. 4 TOWER SEMICONDUCTOR LTD. (Translation of registrant's name into English) Ramat Gavriel Industrial Park P.O. Box 619, Migdal Haemek, Israel 23105 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x On October 23, 2012, the registrant announced its receipt of approximately $ 25 million of binding orders from institutional investors to expand its existing Series F Bonds in a private offering. This Form 6-K is being incorporated by reference into all effective registration statements filed by us under the Securities Act of 1933, as amended. Exhibit 99.1 Press release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOWER SEMICONDUCTOR LTD. Date: October 23, 2012 By: /s/Nati Somekh Nati Somekh Corporate Secretary
